Exhibit 10.36

 

C O M M E R C I A L  L E A S E  A G R E E M E N T

(Triple Net)

 

THIS LEASE, made this            day of                   , 2003, by and between
WESTLAND PARK LLC, an Indiana limited liability company, of 3112 East SR 124,
Bluffton, Indiana 46714 (hereinafter “Landlord”), and POORE BROTHERS, INC., a
                           corporation, with principal offices located at 3500
S. La Cometa Drive, Goodyear, AZ  85338 (hereinafter “Tenant”).

 

The parties hereto, in consideration of the leasing by Landlord to Tenant and
the taking by Tenant from Landlord of the premises hereinafter described and in
further consideration of the obligations of each party to the other hereby
undertaken, covenant and agree as follows:

 


1.                                       LEASED PREMISES/USE.  LANDLORD LEASES
TO TENANT, AND TENANT LEASES FROM LANDLORD, 100,000 SQUARE-FEET (SUBJECT TO
REMEASURE UPON COMPLETION FROM INSIDE WALL TO INSIDE WALL) OF WAREHOUSE AND
DISTRIBUTION SPACE (“DEMISED PREMISES”) LOCATED AT THE NORTHEAST CORNER OF THE
INTERSECTION OF SR 124 AND WEST LANCASTER STREET, COMMONLY KNOWN AS 1955 WEST
LANCASTER STREET, SUITE 1, BLUFFTON, INDIANA 46714, AND MORE PARTICULARLY
DESCRIBED ON THE ATTACHED EXHIBIT “A” . LANDLORD SHALL CONSTRUCT APPROXIMATELY
3,310 SQ. FT. OF OFFICE SPACE AS PART OF THE DEMISED PREMISES IN ACCORDANCE WITH
EXHIBIT “A” AND SUBJECT TO TENANT’S REASONABLE APPROVAL OF SAME.  ANY ADDITIONAL
OFFICE SPACE REQUIRED BY TENANT SHALL BE CONSTRUCTED BY LANDLORD AT TENANT’S
EXPENSE.  IT IS UNDERSTOOD THAT THE DEMISED PREMISES ARE TO BE A PART OF A
LARGER 200,000 SQUARE FEET BUILDING (“BUILDING”), SUCH BUILDING TO BE ONE OF TWO
OR MORE BUILDINGS TO BE CONSTRUCTED BY LANDLORD. THE TOTAL BUILDINGS CONSTRUCTED
ON THE PREMISES WILL FORM THE “PROJECT”. IT IS UNDERSTOOD THAT THE TENANT WILL
SHARE CERTAIN COMMON AREA ELEMENTS WITH FUTURE TENANTS OF THE PROJECT. THESE
ELEMENTS INCLUDE, BUT ARE NOT LIMITED TO, THE PARKING AREA AND DRIVES FOR
INGRESS AND EGRESS.  TENANT SHALL HAVE THE NON-EXCLUSIVE RIGHT TO ALL EXISTING
AND FUTURE EASEMENTS, PARKING AREAS AND FACILITIES, AND ALL APPURTENANCES AND
FIXTURES BELONGING TO OR APPURTENANT TO THE BUILDING OR PROJECT.  TENANT’S USE
OF THE DEMISED PREMISES, THE BUILDING OR THE PROJECT IS LIMITED TO THE OPERATION
OF A WAREHOUSE/DISTRIBUTION CENTER, WITH OFFICE ADMINISTRATIVE USE TO SUPPORT
SUCH AFOREMENTIONED OPERATION.  NO OTHER USE SHALL BE PERMITTED WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  THE WITHHOLDING OF CONSENT BY LANDLORD FOR A USE WHICH IS
INCONSISTENT WITH THE INDUSTRIAL CHARACTER OF THE PROJECT SHALL BE DEEMED
REASONABLE.


 

As Landlord constructs additional warehouses in the warehouse complex and
obtains additional tenants, Tenant’s pro-rata share of Common Area Maintenance
(paragraph 5) will be adjusted by an addendum to this Lease to reflect the
percentage of the square footage of the Demised Premises as compared to the
total square feet in the Project.

 


2.                                       TERM; RENEWAL.  THE INITIAL TERM OF
THIS LEASE SHALL COMMENCE DECEMBER 1, 2003, THE “LEASE COMMENCEMENT DATE”, AND
SHALL CONTINUE FOR A PERIOD OF THREE (3) YEARS, OR AS EXTENDED PURSUANT TO
PARAGRAPH 26 OF THIS LEASE.  IF THE DEMISED PREMISES ARE NOT SUBSTANTIALLY
COMPLETED IN ACCORDANCE WITH EXHIBIT “A” BY DECEMBER 1, 2003, THE LEASE
COMMENCEMENT DATE SHALL BE CHANGED TO THE FIRST DATE FOLLOWING DECEMBER 1, 2003,
THAT THE DEMISED PREMISES HAVE BEEN SUBSTANTIALLY COMPLETED IN ACCORDANCE WITH
EXHIBIT “A”.  A LEASE YEAR SHALL BE TWELVE CALENDAR MONTHS, BEGINNING WITH THE
LEASE COMMENCEMENT DATE.  LANDLORD OR TENANT SHALL


 

--------------------------------------------------------------------------------



 

submit to the other a letter confirming the Lease Commencement Date at such time
as the date becomes final so that Tenant may establish its account for the
payment of Rent (hereinafter defined) as required in paragraph 4.


 


3.                                       PEACEFUL POSSESSION.  LANDLORD
COVENANTS THAT TENANT, UPON PAYING THE RENTAL AND PERFORMING ITS COVENANTS
HEREIN CONTAINED, SHALL AND MAY PEACEFULLY AND QUIETLY HAVE, HOLD, AND ENJOY THE
DEMISED PREMISES FOR THE TERM OF THIS LEASE.  TENANT SHALL HAVE ACCESS TO THE
DEMISED PREMISES DURING LANDLORD’S CONSTRUCTION OF THE BUILDING PRIOR TO THE
LEASE COMMENCEMENT DATE FOR THE SOLE PURPOSE OF TENANT’S INSTALLATION OF WIRING
AND CABLING FOR TENANT’S USE OF THE DEMISED PREMISES.  DURING THE TWENTY (20)
DAYS PRIOR TO THE LEASE COMMENCEMENT DATE, TENANT SHALL HAVE ACCESS TO THE
DEMISED PREMISES FOR THE SOLE PURPOSE OF TENANT’S INSTALLATION OF FLOOR STRIPING
AS NEEDED BY TENANT FOR TENANT’S USE OF THE DEMISED PREMISES.  DURING ANY PERIOD
OF POSSESSION OF THE DEMISED PREMISES PRIOR TO THE LEASE COMMENCEMENT DATE,
TENANT SHALL HAVE IN FORCE THE LIABILITY INSURANCE REQUIRED IN PARAGRAPH 8 OF
THIS LEASE AND AGREES TO INDEMNIFY LANDLORD FROM SUCH USE OF THE DEMISED
PREMISES IN ACCORDANCE WITH PARAGRAPH 15 OF THIS LEASE.


 


4.                                       RENTAL.  TENANT, IN CONSIDERATION OF
THE DEMISED PREMISES AND OF THE COVENANTS AND OBLIGATIONS OF THE LANDLORD
CONTAINED IN THIS LEASE, SHALL PAY RENTAL FOR THE DEMISED PREMISES (SUBJECT TO
THE REMEASURE OF THE COMPLETED DEMISED PREMISES) DURING THE INITIAL TERM OF THIS
LEASE AS FOLLOWS (“RENT”):


 

Lease Term

 

Annual

 

Monthly

 

$/Sq. Ft.

 

Years 1, 2 & 3

 

$

358,100.00

 

$

29,841.67

 

$

3.581

 

 

Beginning on the Lease Commencement Date, and on the first day of each month
thereafter, Tenant shall pay Rent in monthly installments as indicated in the
above table.  Each monthly payment shall be due and payable in advance on the
first day of each month during the term of this Lease.  Any Rent due for partial
months at the commencement or termination of this Lease, or the beginning or end
of any term hereof, shall be appropriately prorated.  The total annual rent
shall not be adjusted, up or down, by the remeasure of the completed Demised
Premises unless such remeasure indicates a variance from 100,000 sq. ft. of more
than 1,000 sq. ft.

 

Tenant shall deliver the monthly installments of Rent to Landlord by check,
money order, at 3112 East SR 124, Bluffton, Indiana 46714, or electronic fund
transfer as directed by Landlord.

 


5.                                       COMMON AREA MAINTENANCE (CAM). 
LANDLORD SHALL OPERATE AND MAINTAIN THE COMMON AREAS AND COMMON FACILITIES OF
THE PROJECT AT ITS SOLE EXPENSE, IT BEING ACKNOWLEDGED BY THE PARTIES THAT
TENANT’S PRO RATA SHARE OF THE COMMON AREA MAINTENANCE CHARGES ARE TO BE
REIMBURSED BY TENANT AS ADDITIONAL RENT.  COMMON AREA MAINTENANCE (“CAM”)
CHARGES SHALL BE THE ACTUAL AMOUNT (WITHOUT PROFIT OR “MARK UP” BY LANDLORD OR
ANY AFFILIATE OF LANDLORD) OF ALL NECESSARY, COMPETITIVE AND REASONABLE COSTS
AND EXPENSES ACTUALLY INCURRED BY LANDLORD IN OPERATING AND MAINTAINING THE
COMMON AREAS OF THE PROJECT IN AN APPROPRIATE MANNER COMMENSURATE WITH GOOD
BUSINESS PRACTICE; INCLUDING, BUT NOT LIMITED TO THE FOLLOWING ITEMS:


 

The costs of maintenance and repair of:

 

2

--------------------------------------------------------------------------------


 


(A)                                  DRIVEWAYS, SIDEWALKS, PARKING AREAS AND ANY
OTHER PAVED AREAS (INCLUDING PATCHING, SEALING, AND LINE PAINTING);


 


(B)                                 BUILDING MAINTENANCE INCLUDING REPAIR TO
ROOFS, GUTTERS, DOWNSPOUTS, CANOPIES, STOREFRONTS, ELECTRICAL AND PLUMBING
SYSTEM, AND EXTERIOR PAINTING AND SEALING;


 


(C)                                  WATER AND SEPTIC SYSTEM REPAIRS AND
MAINTENANCE;


 


(D)                                 LANDSCAPING (INCLUDING REPLACEMENT OF PLANT
MATERIALS);


 


(E)                                  PARKING LOT;


 


(F)                                    PROJECT SIGNAGE;


 


(G)                                 PEST AND WEED CONTROL;


 


(H)                                 SECURITY, IF PROVIDED;


 


(I)                                     FIRE PROTECTION (SPRINKLER SYSTEM), IF
PROVIDED;


 


(J)                                     UTILITIES FOR THE COMMON AREAS AND THE
WATER AND SEPTIC SYSTEMS;


 


(K)                                  SNOW REMOVAL;


 


(L)                                     TRASH, GARBAGE, AND REFUSE REMOVAL, IF
PROVIDED;


 


(M)                               POWERWASHING;


 


(N)                                 WINDOW CLEANING; AND


 


(O)                                 SURFACE WATER DRAINAGE AND DETENTION AREAS.


 

Notwithstanding anything to the contrary herein, the following items and costs
shall be excluded from Tenant’s pro-rata share of CAM:

 


(A)                                  COSTS ATTRIBUTABLE TO IMPROVEMENTS OR WORK
WHICH WERE PART OF ORIGINAL PLANS AND SPECIFICATIONS FOR WHICH BUILDING PERMITS
WERE ISSUED, I.E., PLANTING, PARKING LOT LIGHTING, STRIPING, ROADS, AND OTHER
SUCH ITEMS OF CAPITAL IMPROVEMENT.


 


(B)                                 LEASING COSTS OF ANY TYPE, BE IT PROCURING
TENANTS OR RE-LEASING; AS WELL AS RETAINING EXISTING TENANTS.


 


(C)                                  COSTS INCURRED DUE TO LANDLORD VIOLATIONS
OF ANY OF THE TERMS AND CONDITIONS OF ANY LEASES WITH ANY TENANT(S) IN THE
PROJECT.


 


(D)                                 COSTS ATTRIBUTABLE TO ENFORCING LEASES
AGAINST ANY TENANTS IN THE PROJECT, SUCH AS ATTORNEY’S FEES, COURT COSTS,
ADVERSE JUDGMENTS AND SIMILAR EXPENSES.


 


3

--------------------------------------------------------------------------------



 


(E)                                  DEPRECIATION AND AMORTIZATION OF DEBT, BUT
EXCLUDING DEPRECIATION AND AMORTIZATION OF CAPITAL IMPROVEMENTS.  IF THE COSTS
OF ANY REPAIRS, ALTERATIONS, ADDITIONS, CHANGES, REPLACEMENTS OR OTHER ITEMS
WHICH WOULD OTHERWISE BE INCLUDED IN CAM ARE REQUIRED AND/OR ARE OF THE TYPE
WHICH SHOULD BE CAPITALIZED UNDER THE INTERNAL REVENUE CODE (FURTHER EXAMPLES
GIVEN BELOW), THEN SUCH COSTS SHALL NOT BE INCLUDED IN FULL AS CAM COSTS, BUT
RATHER THE LANDLORD SHALL ONLY INCLUDE IN CAM FOR EACH FISCAL YEAR THE ANNUAL
PORTION OF SUCH COSTS YIELDED BY AMORTIZING THE SAME OVER THE USEFUL LIFE
THEREOF.


 


(F)                                    INTEREST ON ANY MORTGAGES OF THE LANDLORD
AND RENTAL UNDER ANY GROUND OR UNDERLYING LEASE.


 


(G)                                 ADVERTISING AND PROMOTIONAL EXPENDITURES
WHICH SHOULD BE A PART OF A SPECIFIC MARKETING PLAN AGREED UPON BY THE TENANTS.


 


(H)                                 REPAIRS AND OTHER WORK OCCASIONED BY FIRE,
OR OTHER CASUALTY THAT THE LANDLORD IS REIMBURSED BY INSURANCE THAT WAS REQUIRED
TO BE CARRIED UNDER THE LEASE.


 


(I)                                     ANY COSTS, FINES OR PENALTIES, INCURRED
DUE TO VIOLATIONS BY LANDLORD OF ANY GOVERNMENTAL RULE OR AUTHORITY AND THE
DEFENSE OF SAME.


 


(J)                                     REPAIRS AND MAINTENANCE PERFORMED IN A
TENANT EXCLUSIVE SPACE AND NOT IN THE COMMON AREA.


 


(K)                                  ANY EXPENSE FOR WHICH LANDLORD RECEIVES
REIMBURSEMENT BY INSURANCE PROCEEDS OR CONDEMNATION AWARDS.


 


(L)                                     ANY AND ALL PAYROLL OR OTHER BENEFITS,
PERKS, OR EXPENSES FOR EMPLOYEES OF LANDLORD; PROVIDED, HOWEVER, THAT LANDLORD
SHALL BE PERMITTED TO PASS THROUGH REASONABLE CHARGES RELATING TO THIRD PARTY
CONTRACTORS PERFORMING ROUTINE MAINTENANCE FOR THE PROJECT, SUCH AS MOWING THE
GRASS, ETC.


 

Tenant shall reimburse Landlord for it’s pro rata share of the CAM expense
commencing with such expenses incurred on and after the Lease Commencement
Date.  Tenant’s payments of its share of the CAM expense shall be in accordance
with paragraph 31 of this Lease.

 

The trailer parking area designated on Exhibit “A” solely for Tenant’s use shall
be maintained by Landlord at Tenant’s sole expense, and shall not be a part of
CAM to be shared by other tenants.

 


6.                                       TAXES AND ASSESSMENTS.  LANDLORD SHALL
PAY ALL GENERAL REAL ESTATE TAXES AND ALL SPECIAL ASSESSMENTS LEVIED OR ASSESSED
AGAINST THE PROJECT, INCLUDING THE DEMISED PREMISES.  TENANT SHALL REIMBURSE
LANDLORD FOR TENANT’S PRO RATA SHARE OF SUCH GENERAL REAL ESTATE TAXES AND
SPECIAL ASSESSMENTS PAID BY LANDLORD DURING THE TERM OF THE LEASE, EXCLUDING ANY
PENALTIES OR INTEREST FOR LATE PAYMENT, IN ACCORDANCE WITH PARAGRAPH 31 OF THIS
LEASE.


 

Tenant shall have the right to contest any real estate tax assessments at its
own expense and, if necessary, in the name of the Landlord.  Any recovery of
taxes attributable to Tenant’s

 

4

--------------------------------------------------------------------------------


 

period of occupancy and the Demised Premises shall belong to and shall become
the property of Tenant to the extent of Tenant’s pro-rata share.  Any contest of
amounts due by Tenant shall not constitute a default hereunder.  Tenant shall
have the right of contribution from other tenants for their pro-rata share of
Tenant’s costs of any successful real estate tax assessment challenge.  Tenant
may seek contribution from other tenants or request Landlord to collect such
contribution as part of Landlord’s recovery of taxes paid in accordance with
paragraph 31 of this Lease and the similar provisions of other tenants’ leases.

 

Tenant shall pay all personal property taxes assessed against personal property
and leasehold improvements owned or leased by Tenant and located on the Demised
Premises.

 

Landlord will make an application to the County Council of Wells County,
Indiana, for a determination that the Building to be constructed on the Demised
Premises qualifies for a deduction from assessed valuation (Tax Abatement). 
Landlord cannot guaranty that such determination will be approved.  Tenant
agrees to cooperate with Landlord’s application to the extent necessary or
required under the applicable state law or regulations.  If such application is
approved, Tenant agrees to cooperate with any annual filing requirements in
order to maintain any such deduction approved.

 


7.                                       UTILITIES.  THE DEMISED PREMISES WILL
BE SEPARATELY METERED FOR ALL UTILITIES. METERS WILL BE INSTALLED AT LANDLORD’S
EXPENSE.   TENANT SHALL CONTRACT FOR UTILITY SERVICE IN ITS NAME AND PAY FROM
THE DATE OF OCCUPANCY AND DURING THE TERM, ALL CHARGES FOR UTILITIES SEPARATELY
METERED TO THE DEMISED PREMISES, SUCH AS, BUT NOT LIMITED TO, GAS, ELECTRICITY,
LIGHTS, HEAT, FIRE PROTECTION SYSTEM, POWER, TELEPHONE AND OTHER COMMUNICATION
AND UTILITY SERVICES USED, RENDERED, OR SUPPLIED UPON OR IN CONNECTION WITH THE
DEMISED PREMISES, AND SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS AGAINST ANY
LIABILITY OR DAMAGES ON SUCH ACCOUNTS.


 


8.                                       INSURANCE.


 


A.                                       FIRE AND EXTENDED COVERAGE INSURANCE. 
LANDLORD SHALL OBTAIN AND KEEP IN EFFECT AT ALL TIMES FIRE AND EXTENDED COVERAGE
INSURANCE ON THE BUILDING AND IMPROVEMENTS COMPRISING THE DEMISED PREMISES FROM
THE DATE OF OCCUPANCY AND DURING THE TERM AND ANY RENEWAL TERM EXERCISED BY
TENANT IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT VALUE OF SUCH BUILDINGS AND
IMPROVEMENTS.  NEITHER TENANT NOR ITS AGENTS, EMPLOYEES, OR GUESTS SHALL BE
LIABLE FOR ANY LOSS OR DAMAGE TO THE DEMISED PREMISES BY FIRE OR ANY CAUSE
WITHIN THE SCOPE OF COVERAGE ACTUALLY PROVIDED BY AND PAID FOR BY SUCH FIRE AND
EXTENDED COVERAGE INSURANCE, IT BEING UNDERSTOOD THAT THE LANDLORD SHALL BE
LOOKED AT SOLELY FOR REIMBURSEMENT FOR SUCH COVERED LOSS OR DAMAGE. TENANT SHALL
HAVE THE RIGHT TO REQUEST AND RECEIVE EVIDENCE OF LANDLORD’S PROOF OF INSURANCE.


 


B.                                      LIABILITY INSURANCE.  PRIOR TO TENANT
ASSUMING POSSESSION, COMPLETE OR PARTIAL, OF THE DEMISED PREMISES AND DURING THE
TERM OF THIS LEASE, TENANT SHALL OBTAIN AND MAINTAIN COMPREHENSIVE GENERAL
PUBLIC LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH, OR
PROPERTY DAMAGE OCCURRING ON, IN, OR ABOUT THE DEMISED PREMISES, SUCH INSURANCE
TO AFFORD MINIMUM PROTECTION OF NOT LESS THAN


 


5

--------------------------------------------------------------------------------



 


$1,000,000.00 IN RESPECT OF PERSONAL INJURY OR DEATH TO ANY ONE PERSON, AND NOT
LESS THAN $1,000,000.00 IN RESPECT OF ANY ONE OCCURRENCE, AND OF NOT LESS THAN
$1,000,000.00 FOR PROPERTY DAMAGE.  NEITHER TENANT, ITS AGENTS, EMPLOYEES, NOR
GUESTS SHALL BE LIABLE FOR ANY CLAIMS FOR PERSONAL INJURY, DEATH, OR PROPERTY
DAMAGE WITHIN THE SCOPE OF COVERAGE ACTUALLY PROVIDED BY AND PAID FOR BY SUCH
LIABILITY INSURANCE, IT BEING UNDERSTOOD THAT THE TENANT SHALL BE LOOKED AT
SOLELY FOR REIMBURSEMENT FOR SUCH COVERED CLAIMS.  LANDLORD SHALL HAVE THE RIGHT
TO REQUEST AND RECEIVE EVIDENCE OF TENANT’S PROOF OF INSURANCE.


 

Landlord shall at all times maintain in effect comprehensive public liability
insurance with respect to the Demised Premises and the common areas of the
Project for personal injury, bodily injury, and property damage, in amounts of
not less than those required of Tenant herein.   Neither Landlord, its agents,
nor employees, shall be liable for any claims for personal injury, death, or
property damage within the scope of coverage actually provided by such liability
insurance, it being understood that the Landlord shall be looked at solely for
reimbursement for such covered claims.

 


C.                                       LOSS OF RENTS INSURANCE.  LANDLORD MAY
MAINTAIN LOSS OF RENTS INSURANCE TO COVER ANY LOSS OF RENTS REQUIRED TO BE PAID
BY THIS LEASE.


 

All insurance required by this paragraph shall be placed with responsible
companies.  All such policies shall be non-assessable and shall require thirty
(30) days’ notice by registered mail to Landlord and Tenant of any cancellation
thereof or change affecting the coverage thereunder.

 

All insurance required by this paragraph shall name both Landlord and Tenant as
an insured as their respective interests may appear.

 

Neither party shall violate nor permit to be violated any of the conditions or
provisions of any such insurance policy.

 

Landlord and Tenant and all parties claiming, by, through or under them mutually
release and discharge each other from all claims and liabilities arising from or
caused by any casualty or hazard covered or required hereunder to be covered in
whole or in part by insurance on the Demised Premises, or in connection with
activities conducted on the Demised Premises, or in or on the Project, and waive
any right of subrogation which might otherwise exist in or accrue to any person
on account thereof and further agree to evidence such waiver by endorsement to
the required insurance policies, provided that such release shall not operate in
any case where the effect is to invalidate or increase the cost of such
insurance coverage. In the case of increased cost, the other party shall have
the right, within thirty (30) days following written notice, to pay such
increased cost, thereby keeping such release and waiver in full force and
effect.

 

Tenant shall reimburse Landlord for Tenant’s pro rata portion of Landlord’s
insurance expense in accordance with paragraph 31 of this Lease. Landlord shall
reasonably estimate Tenant’s Proportionate Share of the Landlord’s insurance
costs and Tenant shall pay one twelfth (1/12) together with the payment of Rent.

 

6

--------------------------------------------------------------------------------


 


9.                                       REPAIR AND MAINTENANCE.  DURING THE
TERM OF THIS LEASE, TENANT SHALL, AT ITS EXPENSE, MAINTAIN AND REPAIR THE
DEMISED PREMISES AND EVERY PART THEREOF, EXCLUDING LANDLORD’S RESPONSIBILITIES
AS SET FORTH BELOW, AND SHALL USE ALL REASONABLE PRECAUTION TO PREVENT WASTE,
DAMAGE, OR INJURY THERETO, ORDINARY WEAR, TEAR, USE AND ACTS OF GOD EXCEPTED. 
SPECIFICALLY, BUT NOT INTENDED TO BE LIMITED HEREBY, TENANT SHALL BE RESPONSIBLE
FOR MAINTAINING THE INTERIOR OF THE DEMISED PREMISES, THE HVAC SYSTEMS, THE
LIGHTING (INCLUDING BULB AND BALLASTS REPLACEMENTS), INTERIOR PLUMBING AND
PLUMBING FIXTURES, DOORS, WINDOWS, GLASS, ELECTRICAL, AND COMMUNICATION WIRING
LOCATED ON OR WITHIN THE DEMISED PREMISES. WARRANTIES IN EXISTENCE DURING THE
LEASE WILL BE USED BY TENANT.


 

Landlord shall be responsible for maintenance and repair of the structure, roof
and exterior foundation of the Demised Premises, the sprinkler system, plumbing
for common areas and all aspects of the remainder of the Project.

 


10.                                 ALTERATIONS.  ALL ALTERATIONS OR REMODELING
OF THE DEMISED PREMISES SHALL BE DONE AT TENANT’S OWN COST.  NO ALTERATIONS OR
REMODELING PROJECTS EXCEEDING $2,500 SHALL OCCUR WITHOUT LANDLORD’S PRIOR
APPROVAL OF THE PLANS AND SPECIFICATIONS FOR SUCH ALTERATION, WHICH SHALL NOT BE
UNREASONABLY WITHHELD.


 

All such alterations, changes, and improvements to the Demised Premises shall be
deemed to be the sole property of the Landlord and a part of the Demised
Premises, except that all movable trade fixtures purchased by and installed by
Tenant shall be and remain the property of Tenant and shall be removed by Tenant
at the expiration of the term hereof.  Tenant shall repair any damage to the
Demised Premises resulting from Tenant’s removal of such movable trade fixtures.

 


11.                                 COMPLIANCE WITH LAWS.  EXCEPT AS MAY BE
OTHERWISE PROVIDED PARAGRAPH 9, DURING THE TERM, TENANT SHALL, AT ITS OWN
EXPENSE, PROMPTLY OBSERVE AND COMPLY WITH ALL PRESENT AND FUTURE LAWS,
ORDINANCES AND OTHER REGULATIONS OF ALL GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER THE DEMISED PREMISES, TENANT SHALL NOT, HOWEVER, BE
RESPONSIBLE FOR ANY CONDITION OF WHATEVER NATURE THAT EXISTED PRIOR TO TENANT’S
DATE OF OCCUPANCY OF THE DEMISED PREMISES AND LANDLORD HEREBY AGREES TO
INDEMNIFY AND HOLD TENANT HARMLESS ON ACCOUNT OF SAME.


 


12.                                 SIGNS.  LANDLORD SHALL ERECT A SIGN AT THE
ENTRANCE TO THE PROJECT AS SPECIFIED IN THE CONSTRUCTION SPECIFICATIONS
DOCUMENT.  THE LANDLORD SHALL INSTALL AN ELECTRICAL BOX IN THE FRONT OF THE
BUILDING FOR TENANT’S USE ON OR PRIOR TO THE COMMENCEMENT DATE.  TENANT MAY
ERECT, AT ITS OWN EXPENSE, A SIGN OR SIGNS TO IDENTIFY AND ADVERTISE TENANT’S
BUSINESS, ON AND ABOUT THE DEMISED PREMISES.


 

All signs installed by Tenant will remain the property of Tenant, removable by
Tenant from the Demised Premises within thirty (30) days after the expiration or
termination of this Lease. Tenant shall repair any damage to the Demised
Premises resulting from Tenant’s removal of such signs.

 

7

--------------------------------------------------------------------------------


 


13.                                 TITLE WARRANTY.  LANDLORD REPRESENTS AND
COVENANTS THAT LANDLORD IS FEE SIMPLE OWNER OF THE REAL ESTATE ENCOMPASSING THE
DEMISED PREMISES, SUBJECT, HOWEVER, ONLY TO EXISTING MORTGAGES AND OTHER
ENCUMBRANCES COVERING THE DEMISED PREMISES AND LEASES AFFECTING THE COMMON AREAS
OF THE PROJECT.


 


14.                                 DAMAGE AND DESTRUCTION.  IT IS MUTUALLY
AGREED THAT IN THE EVENT THE DEMISED PREMISES, OR THE MEANS OF INGRESS AND
EGRESS THEREFROM AND THERETO ARE INJURED BY FIRE OR OTHER DAMAGE OR DESTRUCTION
DURING THE TERM OF THE LEASE, THE RENT PROVIDED FOR HEREIN SHALL ABATE ENTIRELY
IN CASE THE ENTIRE DEMISED PREMISES OR ANY SUBSTANTIAL PORTION THEREOF IS
UNTENANTABLE AND, IN THE CASE A NON-SUBSTANTIAL PORTION OF THE DEMISED PREMISES
IS UNTENANTABLE, SHALL PARTIALLY ABATE AND SHALL BE PRORATED FOR THE PORTION
RENDERED UNTENANTABLE, UNTIL THE DEMISED PREMISES ARE RESTORED BY LANDLORD TO A
GOOD, TENANTABLE CONDITION (WHICH LANDLORD SHALL UNDERTAKE TO DO WITH DUE
DILIGENCE), THE TENANT PAYING DURING SUCH TIME THE PROPORTION OF RENT THAT THE
PART OF THE DEMISED PREMISES REMAINING TENANTABLE SHALL BEAR TO THE ENTIRE
DEMISED PREMISES DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT THERE SHALL BE NO
ABATEMENT OF RENT ON ACCOUNT OF THE CONDITION OF SAID DEMISED PREMISES BY REASON
OF ANY LOSS OR DAMAGE BY FIRE OR OTHER DAMAGE OR DESTRUCTION IF SUCH DAMAGE OR
DESTRUCTION WAS CAUSED BY THE NEGLIGENT OR WILLFUL ACT OF TENANT. IN THE EVENT
THAT THE DEMISED PREMISES IS DESTROYED OR DAMAGED SO THAT IT CAN NOT BE REPAIRED
OR RECONSTRUCTED WITH REASONABLE DILIGENCE BEING EXERCISED WITHIN ONE HUNDRED
TWENTY (120) DAYS FROM THE DATE OF SUCH DESTRUCTION OR DAMAGE BY REASON OF FIRE
OR OTHER CASUALTY, EITHER PARTY MAY TERMINATE THIS LEASE BY GIVING WRITTEN
NOTICE TO THE OTHER PARTY WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF SUCH
DESTRUCTION OR DAMAGE; PROVIDED, HOWEVER, THAT TENANT MAY REQUIRE LANDLORD TO
REBUILD AND RESTORE THE DEMISED PREMISES TO ITS PREVIOUS CONDITION BY GIVING
LANDLORD WRITTEN NOTICE WITHIN SUCH FORTY-FIVE (45) DAY PERIOD; PROVIDED
FURTHER, HOWEVER, IF THERE IS LESS THAN ONE (1) YEAR REMAINING ON THE TERM OF
THIS LEASE, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE UNLESS TENANT
IS AGREEABLE TO RENEWING THIS LEASE FOR A MINIMUM TERM OF THREE (3) YEARS, IN
WHICH EVENT LANDLORD SHALL NOT HAVE THE RIGHT TO TERMINATE.


 

For purposes of this paragraph, the term “tenantable condition” shall mean a
condition of the Demised Premises for use by Tenant for its active operation of
its food warehouse as operated immediately prior to the damage or destruction
contemplated hereunder, in Tenant’s reasonable judgment.

 


15.                                 INDEMNIFICATION.  EXCEPT AS CAUSED BY THE
WILLFUL OR GROSS NEGLIGENT ACT OR OMISSION OF LANDLORD, TENANT AGREES, TO THE
EXTENT PERMITTED BY LAW, TO PROTECT, DEFEND, INDEMNIFY, AND HOLD HARMLESS
LANDLORD, ITS SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND SERVANTS
FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, CLAIMS, ACTIONS,
SUITS, DECREES, ORDERS, EXPENSES, DEMANDS, OR JUDGMENTS OF ANY NATURE WHATSOEVER
ARISING FROM ANY INJURY TO OR THE DEATH OF ANY PERSON, OR DAMAGE TO PROPERTY, IN
ANY MANNER GROWING OUT OF OR IN THE CONNECTION WITH THE USE, NONUSE, CONDITION,
OR OCCUPATION OF THE DEMISED PREMISES OR ANY PART THEREOF OR THE OWNERSHIP,
OCCUPANCY, OR USE THEREOF BY TENANT FROM AND AFTER THE COMMENCEMENT DATE UNTIL
THE DEMISED PREMISES ARE RE-DELIVERED TO LANDLORD UPON THE TERMINATION OF THIS
LEASE, OR ANY EXTENSION THEREOF; PROVIDED, HOWEVER, TENANT SHALL BE RELIEVED
FROM AND SHALL HAVE NO FURTHER OBLIGATION TO DEFEND AND INDEMNIFY LANDLORD, ITS
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SERVANTS AS SPECIFIED
HEREIN TO THE EXTENT OF ANY COVERAGE LIMITS OF ANY INSURANCE REQUIRED OF AND
ACTUALLY MAINTAINED BY TENANT.


 


8

--------------------------------------------------------------------------------



 

Landlord will, to the extent permitted by law, indemnify, save harmless, and
defend Tenant, its shareholders, officers, directors, employees, agents, and
servants, from and against any and all liabilities, losses, damages, claims,
actions, suits, decrees, orders, expenses, demands, or judgments of any nature
whatsoever arising from any injury to or the death of any person, or damage to
property arising from or out of any occurrence (i) in, at, or upon the Demised
Premises which is occasioned by any willful or gross negligent act or omission
of Landlord, its agents, employees, or servants; (ii) in or upon any of the
common areas or any part thereof; unless, as to items (i) and (ii),the same be
caused by the willful or gross negligent act or omission of Tenant, its agents,
employees, or servants provided, however, that Landlord shall be relieved from
and shall have no further obligation to defend and indemnify Tenant, its
shareholders, officers, directors, employees, agents, or servants as specified
herein to the extent of any coverage limits of any insurance required of and
actually maintained by Landlord.

 


16.                                 CONDEMNATION.  IN THE EVENT THAT THE DEMISED
PREMISES OR THE COMMON AREA, OR ANY PART THEREOF, SHALL BE TAKEN IN CONDEMNATION
PROCEEDINGS OR BY EXERCISE OF ANY RIGHT OF EMINENT DOMAIN OR BY AGREEMENT
BETWEEN LANDLORD, TENANT, AND THOSE AUTHORIZED TO EXERCISE SUCH RIGHT, LANDLORD
SHALL BE ENTITLED TO COLLECT THE ENTIRE AWARD MADE IN ANY SUCH PROCEEDING
WITHOUT DEDUCTION THEREFROM FOR ANY ESTATE HEREBY VESTED IN OR OWNED BY TENANT. 
TENANT AGREES TO EXECUTE ANY AND ALL DOCUMENTS THAT MAY BE REQUIRED IN ORDER TO
FACILITATE COLLECTION BY LANDLORD OF ANY AND ALL SUCH AWARDS.  PROVIDED,
HOWEVER, IF ANY PART OF SUCH AWARD IS EXCLUSIVELY IDENTIFIED FOR TENANT’S
RELOCATION EXPENSE, TENANT SHALL BE ENTITLED TO RECEIVE SUCH PART OF THE AWARD.


 

If at any time during the term of this Lease the whole or substantially all of
the Demised Premises shall be so taken or condemned, this Lease shall terminate
and expire on the date upon which title shall vest in the condemning authority
and the rent provided to be paid by Tenant shall be apportioned and paid to such
date.  For the purposes of this section, “substantially all of the Demised
Premises” shall be deemed to have been taken if, in the judgement of Tenant, the
portion of the Demised Premises not so taken, and taking into consideration the
amount of the net award available for such purpose, cannot be so repaired or
reconstructed as to constitute a complete, rentable structure capable of
producing a proportionately fair and reasonable net annual income after payment
of all operating expenses thereof when being used by Tenant in the same manner
as Tenant was conducting its business prior to any such taking.

 

In the event of a taking which shall result in the termination of this Lease,
the rights of Landlord and Tenant in any award shall be as follows and in the
following order of priority:

 


A.                                       THERE SHALL FIRST BE PAID TO THE HOLDER
OF ANY MORTGAGE TO WHICH THE DEMISED PREMISES IS SUBJECT, THE AMOUNT NECESSARY
TO RELEASE THE DEMISED PREMISES FROM ANY SUCH MORTGAGE.


 


B.                                      LANDLORD SHALL RETAIN THE BALANCE OF
SAID AWARD.


 

In the event of a partial taking, which shall not result in termination of this
Lease, Landlord shall promptly proceed to rebuild, repair, and restore the
remainder of any building of the Demised Premises affected thereby to a
complete, independent, and self-contained

 

9

--------------------------------------------------------------------------------


 

architectural unit, for the purposes in use before the taking - to the extent
the award for such taking is sufficient to pay for such work.  If the award for
such taking is insufficient to pay for such work, Landlord may terminate this
Lease.  The balance of such separate award or allocated amount not so used and
the award for the portion of the Demised Premises taken shall be distributed to
Landlord.

 

In the event that such repairing, rebuilding, and restoration is such that the
Demised Premises, in the judgment of Tenant, may not be restored to a tenantable
condition (as defined in the Damage and Destruction paragraph hereof) within
ninety (90) days from the date of taking, then, at the election of Tenant and
with notice thereof to Landlord within thirty (30) days from such taking, this
Lease may be terminated effective as of the date of such taking, and any rental
paid by Tenant in advance shall be refunded.

 

If this Lease does not terminate as provided in this paragraph, the rent after
the date of taking shall be fixed by agreement of the parties or, in the absence
of such agreement, by arbitration pursuant to the provisions of this Lease,
provided, however, that the Demised Premises are restored within ninety (90)
days to a tenantable condition which is the use by Tenant for the purposes in
use before the taking.  If the Demised Premises cannot be restored within ninety
(90) days, rent shall abate absolutely regardless of the degree or extent of the
taking.

 


17.                                 SUBORDINATION TO MORTGAGES.  THIS LEASE AND
ALL RIGHTS OF TENANT HEREUNDER ARE AND SHALL BE SUBJECT AND SUBORDINATE TO THE
LIEN OF ANY AND ALL MORTGAGE OR MORTGAGES, OR CONSOLIDATED MORTGAGE OR
MORTGAGES, WHICH MAY NOW OR HEREAFTER AFFECT THE DEMISED PREMISES, OR ANY PART
THEREOF, AND TO ANY AND ALL RENEWALS, MODIFICATIONS, CONSOLIDATIONS,
REPLACEMENTS, AND EXTENSIONS OF ANY SUCH MORTGAGE OR MORTGAGES, PROVIDED,
HOWEVER, THAT ANY AND ALL MORTGAGEES SHALL PROVIDE TO TENANT NON-DISTURBANCE AND
ATTORNMENT AGREEMENTS SATISFACTORY TO TENANT AS PROVIDED BELOW.


 

Tenant shall, upon demand at any time or times, execute, acknowledge, and
deliver to Landlord, without expense to Landlord, such reasonable instruments
that may be necessary or proper to reasonably subordinate this Lease and all
rights hereunder to the lien of any such mortgage or mortgages and each such
renewal, modification, consolidation, replacement, and extension.

 

Landlord agrees to have included in any existing mortgage or in any renewal,
modification, consolidation, replacement, or extension of any such mortgage
hereafter made, or in a written instrument in recordable form executed by the
mortgagee in connection therewith, provisions to the effect that so long as
there shall be outstanding no default in any of the terms, conditions,
covenants, or agreements of this Lease on the part of Tenant to be performed,
said mortgagee shall provide to Tenant written notice of any default by Landlord
under the terms of any such mortgage and the leasehold estate of Tenant created
hereby, and Tenant’s peaceable and quiet possession of the Demised Premises,
shall remain undisturbed by any foreclosure of such mortgage. Tenant’s agreement
to subordinate this Lease to any such mortgage is expressly contingent upon the
mortgagee agreeing to the above provisions.

 

10

--------------------------------------------------------------------------------


 


18.                                 ACCESS BY LANDLORD.  UPON 24 HOURS PRIOR
NOTICE TO TENANT, EXCEPT IN THE CASE OF AN EMERGENCY NO PRIOR NOTICE SHALL BE
REQUIRED, TENANT SHALL PERMIT LANDLORD OR ITS AGENTS TO ENTER THE DEMISED
PREMISES DURING NORMAL BUSINESS HOURS FOR THE PURPOSE OF INSPECTION, OR OF
MAKING REPAIRS THAT TENANT MAY NEGLECT OR REFUSE TO MAKE IN ACCORDANCE WITH THE
AGREEMENTS, TERMS, CONDITIONS, AND COVENANTS HEREOF, AND ALSO FOR THE PURPOSE OF
SHOWING THE DEMISED PREMISES TO PERSONS WISHING TO PURCHASE THE SAME OR TO MAKE
A MORTGAGE LOAN ON THE SAME AND, AT ANY TIME WITHIN THREE (3) MONTHS PRIOR TO
THE EXPIRATION OF THE TERM, TO PERSONS WISHING TO RENT THE SAME.  LANDLORD SHALL
TAKE ALL REASONABLE PRECAUTIONS TO MINIMIZE ANY INTERFERENCE WITH TENANT’S
BUSINESS.


 


19.                                 DEFAULT.  EACH OF THE FOLLOWING EVENTS SHALL
BE A DEFAULT HEREUNDER BY TENANT AND A BREACH OF THIS LEASE:


 


A.                                       IF TENANT SHALL FILE A PETITION IN
BANKRUPTCY OR INSOLVENCY OR FOR REORGANIZATION OR ARRANGEMENT UNDER THE
BANKRUPTCY LAWS OF THE UNITED STATES OR ANY INSOLVENCY ACT OF ANY STATE OR SHALL
VOLUNTARILY TAKE ADVANTAGE OF ANY SUCH LAW OR ACT BY ANSWER OR OTHERWISE OR
SHALL BE DISSOLVED OR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS.


 


B.                                      IF INVOLUNTARY PROCEEDINGS UNDER ANY
SUCH BANKRUPTCY LAW OR INSOLVENCY ACT OR FOR THE DISSOLUTION OF A CORPORATION
SHALL BE INSTITUTED AGAINST TENANT OR IF A RECEIVER OR TRUSTEE SHALL BE
APPOINTED FOR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF TENANT AND SUCH
PROCEEDINGS SHALL NOT BE DISMISSED OR SUCH RECEIVERSHIP OR TRUSTEESHIP VACATED
WITHIN THIRTY (30) DAYS AFTER SUCH INSTITUTION OR APPOINTMENT.


 


C.                                       IF TENANT SHALL FAIL TO PAY LANDLORD
ANY RENT AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR FAILS TO PAY ANY
OTHER SUM REQUIRED TO BE PAID BY TENANT HEREUNDER AFTER THIRTY (30) DAYS’
WRITTEN NOTICE FROM LANDLORD.  ANY SUCH PAYMENT NOT RECEIVED BY LANDLORD WITHIN
OR PRIOR TO THE END OF SUCH NOTICE PERIOD, IF APPLICABLE, SHALL ACCRUE INTEREST
OF TWELVE PERCENT (12%) PER ANNUM, COMMENCING WITH THE ORIGINAL DUE DATE, UNTIL
PAID IN FULL.


 


D.                                      IF TENANT SHALL FAIL TO PERFORM ANY OF
THE AGREEMENTS, TERMS, COVENANTS, OR CONDITIONS HEREOF ON TENANT’S PART TO BE
PERFORMED AND SUCH NON-PERFORMANCE SHALL CONTINUE FOR A PERIOD WITHIN WHICH
PERFORMANCE IS REQUIRED TO BE MADE BY SPECIFIC PROVISION OF THIS LEASE OR IF NO
SUCH PERIOD IS SO PROVIDED FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE
THEREOF BY LANDLORD TO TENANT, OR IF SUCH PERFORMANCE CANNOT BE REASONABLY HAD
WITHIN SUCH THIRTY (30) DAY PERIOD, TENANT SHALL NOT IN GOOD FAITH HAVE
COMMENCED SUCH PERFORMANCE WITHIN SUCH THIRTY (30) DAY PERIOD AND SHALL NOT
DILIGENTLY PROCEED THEREWITH TO COMPLETION.


 


E.                                       IF TENANT SHALL VACATE OR ABANDON THE
DEMISED PREMISES, COUPLED WITH THE NON-PAYMENT OF RENT.


 


11

--------------------------------------------------------------------------------



 


F.                                         IF THIS LEASE OR THE ESTATE OF TENANT
HEREUNDER SHALL BE TRANSFERRED TO OR SHALL PASS TO OR DEVOLVE UPON ANY OTHER
PERSON OR PARTY, EXCEPT IN A MANNER PERMITTED UNDER THE ASSIGNMENT AND
SUBLETTING PARAGRAPH HEREOF.


 


G.                                      IF TENANT SHALL USE THE DEMISED PREMISES
IN ANY WAY WHICH CONSTITUTES A NUISANCE AS DEFINED IN IC 32-30-6-6.


 

If this Lease shall be held by a permitted assignee or successor of Tenant, the
provisions of subparagraphs a. and b. above shall apply only to such assignee or
successor while in possession of the Demised Premises.

 

If any such event of default shall occur and be continuing, Landlord may elect
to terminate this Lease, as well as all of the right, title, and interest of
Tenant hereunder by giving to Tenant not less than thirty (30) days’ notice of
such termination, and upon the expiration of the time fixed in such notice, this
Lease and the term hereof, as well as all of the right, title, and interest of
Tenant hereunder, shall expire in the same manner and with the same force and
effect, as if the expiration of the time fixed in such notice of termination
were the end of the term.

 

After expiration of the applicable period of notice specified in subparagraphs
c. and d. of this paragraph, or without notice in the event of any emergency,
Landlord, at its option, may, but shall not be obligated to, make any payment
required of Tenant herein or comply with any agreement, term, covenant, or
condition, required hereby to be performed by Tenant, and the amount so paid,
together with interest of twelve percent (12%) thereon from the date of such
payment by Landlord, shall be deemed to be additional rent hereunder payable by
Tenant and collectible as such by Landlord with the next succeeding monthly
installment of rent.  All payments received shall first be applied against such
additional rent, then against rent past due, if applicable, and last against
current rent.  Landlord shall have the right to enter the Demised Premises for
the purpose of correcting or remedying any such default and to remain therein
until the same shall have been corrected or remedied, but neither any such
expenditure nor any such performance by Landlord shall be deemed to waive or
release Tenant’s default or the right of Landlord to take such action as may be
otherwise permissible hereunder in the case of such default.

 

The subsequent acceptance of rent by Landlord shall not be deemed a waiver of
any preceding breach of any obligation of this Lease by Tenant other than the
failure to pay the particular rental so accepted, and waiver of any breach of a
covenant or condition by either party shall not constitute a waiver of any other
breach or default regardless of knowledge thereof.

 


20.                                 RIGHT TO RE-ENTER.  IN THE EVENT OF
TERMINATION OF THIS LEASE, EITHER BY OPERATION OF LAW, BY ISSUANCE OF A
DISPOSSESSORY WARRANT, BY SERVICE OF NOTICE, OR TERMINATION AS HEREIN PROVIDED,
OR OTHERWISE, OR IN THE EVENT OF A DEFAULT REFERRED TO IN SUBPARAGRAPH C. AND E.
OF THE DEFAULT PARAGRAPH HEREOF, LANDLORD SHALL IMMEDIATELY RE-ENTER AND
REPOSSESS THE DEMISED PREMISES IN AN EFFORT TO MITIGATE, TO THE FULLEST EXTENT
POSSIBLE, LANDLORD’S DAMAGES.  LANDLORD’S DUTY TO RE-ENTER THE DEMISED PREMISES
FOR THE PURPOSE OF MITIGATING LANDLORD’S DAMAGES IS CONTINGENT UPON TENANT’S
VACATING AND SURRENDERING POSSESSION OF THE DEMISED PREMISES TO LANDLORD.  IN
THE EVENT OF SUCH A RE-ENTER BY LANDLORD, TENANT SHALL BE ALLOWED ACCESS TO THE


 


12

--------------------------------------------------------------------------------



 

Demised Premises for a reasonable period of time not to exceed sixty (60) days
from such re-enter and upon reasonable prior notice to Landlord for the sole
purpose of removing Tenant’s trade fixtures, personal property and inventory
from the Demised Premises.  Landlord shall not have a landlord’s lien on
Tenant’s trade fixtures, personal property, or inventory and Landlord shall not
have the right of seizure or to sell Tenant’s trade fixtures, personal property,
or inventory.


 

Landlord shall repair and alter the Demised Premises in a reasonable manner and
to the condition of the Premises at lease commencement, and use its best efforts
to let or relet the Demised Premises or any parts thereof for the whole or any
part of the remainder of the then current term or for a longer period, in
Landlord’s name or as the agent of Tenant, and out of any rent collected or
received from subtenants or as a result of such letting or reletting, Landlord
shall, first, pay to itself the cost and expense of retaking, repossessing,
repairing, and/or altering the Demised Premises, and the cost and expense of
removing Tenant and property therefrom; second, pay to itself the cost and
expense sustained in securing any new tenant; and, if Landlord shall maintain
and operate the Demised Premises, the cost and expense of operating and
maintaining the Demised Premises; and, third, pay to itself any balance
remaining on account of the liability of Tenant to Landlord for the sum equal to
all rent and other charges payable hereunder and unpaid by Tenant for the
remainder of the term.

 

Should any rent collected by Landlord as provided in this paragraph after the
payments therein mentioned be insufficient to fully pay to Landlord a sum equal
to all rent and other charges payable hereunder for the remainder of the term,
the balance or deficiency shall be paid by Tenant on the rent days herein
specified; that is, upon each of such rent days Tenant shall pay to Landlord the
amount of the deficiency then existing; and Tenant shall be and remain liable
for any such deficiency, and the right of Landlord to recover from Tenant the
amount thereof, or a sum equal to all such rent, additional rent, and other
charges payable hereunder, if there shall be no reletting, shall survive the
issuance of any dispossessory warrant or other termination hereof, and Landlord
shall be entitled to retain any excess.

 


21.                                 ASSIGNMENT AND SUBLETTING.  TENANT MAY NOT
ASSIGN OR SUBLET ALL OR ANY PORTION OF THE DEMISED PREMISES WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
THE PARTIES AGREE THAT LANDLORD’S REFUSAL TO GIVE CONSENT TO AN ASSIGNMENT OR
SUBLETTING TO AN ENTITY FOR AN INTENDED USE WHICH IS INCONSISTENT WITH AN
INDUSTRIAL WAREHOUSE FACILITY OR THE THEN CURRENT ZONING OF THE DEMISED PREMISES
SHALL BE DEEMED REASONABLE. TENANT SHALL, HOWEVER, HAVE THE RIGHT TO ASSIGN THIS
LEASE TO ANY SUBSIDIARY OR ORGANIZATION AFFILIATED WITH OR OWNED AND/OR
CONTROLLED BY TENANT WITHOUT THE CONSENT OF LANDLORD.  THE TENANT SHALL REMAIN
PRIMARILY LIABLE FOR THE PAYMENT OF RENT HEREIN RESERVED AND FOR THE PERFORMANCE
OF ALL OTHER TERMS OF THE LEASE REQUIRED TO BE PERFORMED BY THE TENANT,
NOTWITHSTANDING ANY ASSIGNMENT OR SUBLETTING.


 

Landlord may assign its interest in this Lease or convey its interest in the
Demised Premises without Tenant’s consent.  Such assignment or conveyance shall
be effective as to Tenant upon written notice by Landlord to Tenant of such
assignment or conveyance and upon such assignment or conveyance Landlord shall
have no further liability or obligation to Tenant under this Lease.  Landlord
may assign, from time to time, the whole or part of the rent at any

 

13

--------------------------------------------------------------------------------


 

time payable hereunder without Tenant’s consent.  Such assignment shall be
effective as to Tenant upon written notice by Landlord to Tenant of such
assignment.

 


22.                                 END OF TERM.  TENANT SHALL, ON THE LAST DAY
OF THE TERM, OR UPON THE SOONER TERMINATION OF THE TERM, PEACEABLY AND QUIETLY
SURRENDER AND DELIVER POSSESSION OF THE DEMISED PREMISES TO LANDLORD FREE OF
SUBTENANCIES (UNLESS LANDLORD SHALL CONSENT TO THE CONTINUANCE THEREOF), IN
BROOM-CLEAN CONDITION, INCLUDING ALL BUILDINGS, REPLACEMENTS, CHANGES,
ADDITIONS, AND IMPROVEMENTS CONSTRUCTED, ERECTED, ADDED, OR PLACED BY TENANT
THEREON, WITH ALL EQUIPMENT IN OR APPURTENANT THERETO, EXCEPT FOR TENANT’S TRADE
FIXTURES AS PROVIDED IN PARAGRAPH 10 (BUT NOT INCLUDING EQUIPMENT INSTALLED BY
ANY SUBTENANT), IN GOOD CONDITION, PROPER WORKING ORDER AND REPAIR, REASONABLE
WEAR AND TEAR EXCEPTED.


 


23.                                 ARBITRATION.  IN SUCH CASES WHERE THIS LEASE
PROVIDES FOR THE SETTLEMENT OF A DISPUTE OR QUESTION BY ARBITRATION, THE SAME
SHALL BE SETTLED BY ARBITRATION IN ACCORDANCE WITH THE RULES, THEN OBTAINING, OF
THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD RENDERED MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THE VENUE FOR ANY SUCH
ARBITRATION SHALL BE FORT WAYNE, INDIANA.


 


24.                                 ESTOPPEL CERTIFICATE.  TENANT SHALL, WITHOUT
CHARGE, AT ANY TIME AND FROM TIME TO TIME HEREAFTER, WITHIN FIFTEEN (15) DAYS
AFTER REQUEST BY LANDLORD, CERTIFY BY A REASONABLY WRITTEN INSTRUMENT DULY
EXECUTED AND ACKNOWLEDGED TO ANY MORTGAGEE OR PURCHASER, OR ANY OTHER PERSON,
FIRM, OR CORPORATION SPECIFIED BY LANDLORD, AS TO THE VALIDITY AND FORCE AND
EFFECT OF THIS LEASE, IN ACCORDANCE WITH ITS TENOR, AS THEN CONSTITUTED, AS TO
THE EXISTENCE OF ANY DEFAULT ON THE PART OF ANY PARTY THEREUNDER, AS TO THE
EXISTENCE OF ANY OFFSETS, COUNTERCLAIMS, OR DEFENSES THERETO ON THE PART OF
TENANT, AND AS TO ANY OTHER MATTERS WHICH MAY BE REASONABLY REQUESTED BY
LANDLORD.


 


25.                                 NOTICES.  WHENEVER IT IS PROVIDED HEREIN
THAT NOTICE, DEMAND, REQUEST, OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR
SERVED UPON EITHER OF THE PARTIES BY THE OTHER, AND WHENEVER EITHER OF THE
PARTIES SHALL DESIRE TO GIVE OR SERVE UPON THE OTHER ANY NOTICE, DEMAND,
REQUEST, OR OTHER COMMUNICATION WITH RESPECT HERETO OR WITH RESPECT TO THE
DEMISED PREMISES, EACH SUCH NOTICE, DEMAND, REQUEST, OR OTHER COMMUNICATION
SHALL BE IN WRITING AND, ANY LAW OR STATUTE TO THE CONTRARY NOTWITHSTANDING,
SHALL BE EFFECTIVE FOR ANY PURPOSE IF GIVEN OR SERVED AS FOLLOWS:


 


A.                                       IF BY LANDLORD, BY MAILING THE SAME TO
TENANT BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, ADDRESSED TO TOM FREEZE, POORE BROTHERS, INC.  3500 S. LA COMETA
DRIVE, GOODYEAR, AZ, 85338 OR AT SUCH OTHER ADDRESS AS TENANT MAY FROM TIME TO
TIME DESIGNATE BY NOTICE GIVEN TO LANDLORD BY CERTIFIED OR REGISTERED MAIL WITH
A COPY TO LISA SCHOMMER AT THE SAME ADDRESS.


 


B.                                      IF BY TENANT, BY MAILING THE SAME TO
LANDLORD BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, ADDRESSED TO ROBERT W. TROXEL, 3112 EAST SR 124, BLUFFTON, INDIANA
46714, OR AT SUCH OTHER ADDRESS AS LANDLORD MAY FROM TIME TO TIME DESIGNATE BY
NOTICE GIVEN TO TENANT BY CERTIFIED OR REGISTERED MAIL, WITH A COPY TO ANTHONY
O. CROWELL, GORDON & ASSOCIATES, P.C., 119 EAST OAK FOREST DRIVE, BLUFFTON,
INDIANA 46714.


 


14

--------------------------------------------------------------------------------



 

Every notice, demand, request, or other communication hereunder shall be deemed
to have been given or served at the time that the same shall be deposited in the
United States mail, overnight mail, postage prepaid, in the manner aforesaid. 
Nothing herein contained, however, shall be construed to preclude personal
service of any notice, demand, request, or other communication in the same
manner that personal service of a summons or other legal process may be made.

 


26.                                 OPTION TO EXTEND.  IF THIS LEASE SHALL BE IN
FULL FORCE AND EFFECT, AND IF TENANT SHALL HAVE FULLY PERFORMED ALL OF ITS TERMS
AND CONDITIONS AND NOT BE IN DEFAULT HEREOF, TENANT SHALL HAVE THE OPTION TO
EXTEND THIS LEASE FOR TWO (2) ADDITIONAL EXTENDED TERMS OF THREE (3) YEARS EACH,
UPON THE SAME TERMS AND CONDITIONS, EXCEPT RENTAL.  RENTAL (SUBJECT TO THE
REMEASURE OF THE DESCRIBED ABOVE) FOR THE EXTENDED TERMS SHALL BE AS SET FORTH
BELOW:


 

Renewal Term

 

Annual

 

Monthly

 

$/Sq. Ft.

 

Years 4 - 6

 

$

362,880.00

 

$

30,240.00

 

$

3.6288

 

Years 7 - 9

 

$

372,960.00

 

$

31,080.00

 

$

3.7296

 

 

The option for each such extended term must be exercised by Tenant by written
notice of Tenant’s desire to extend the term of this Lease to Landlord not less
than six (6) months prior to the expiration of the then current term.

 


27.                                 HOLDOVER TENANCY.  IN THE EVENT THE TENANT
REMAINS IN POSSESSION OF THE DEMISED PREMISES AFTER THE TERM OF THIS LEASE, OR
ANY EXTENSION HEREOF, SUCH HOLDING OVER SHALL BE CONSTRUED AS CREATING A TENANCY
FROM MONTH TO MONTH AND RENT THEREFORE SHALL BE INCREASED BY 6% ABOVE THE
MONTHLY RATE IN EFFECT AS OF THE MONTH PRECEDING THE DATE OF LEASE EXPIRATION. 
SUCH INCREASE IN RENT DURING A HOLDOVER TENANCY SHALL BE ON AN ANNUAL BASIS AND
SHALL BE ADJUSTED ANNUALLY THEREAFTER IN THE EVENT THE HOLDOVER TENANCY EXTENDS
BEYOND A TWELVE MONTH PERIOD.


 


28.                                 PARTIAL INVALIDITY.  IF ANY TERM, COVENANT,
OR CONDITION OF THIS LEASE OR THE APPLICATION THEREOF TO ANY PERSON OR
CIRCUMSTANCES SHALL, TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THE REMAINDER
OF THIS LEASE, OR THE APPLICATION OF SUCH TERM, COVENANT, OR CONDITION TO
PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS HELD INVALID OR
UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY AND EACH TERM, COVENANT, OR
CONDITION OF THIS LEASE SHALL BE VALID AND BE ENFORCED TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


29.                                 RECORD OF NOTICE OF LEASE.  LANDLORD AND
TENANT AGREE THAT TENANT SHALL HAVE THE RIGHT, AT TENANT’S OPTION AND EXPENSE,
TO RECORD A MEMORANDUM HEREOF, IN THE OFFICE OF THE APPROPRIATE GOVERNMENTAL
OFFICIAL SO AS TO GIVE RECORD NOTICE TO THE PUBLIC OF THE EXISTENCE OF TENANT’S
RIGHTS PURSUANT TO THIS LEASE.  LANDLORD AGREES TO EXECUTE SUCH DOCUMENTS AS MAY
BE NECESSARY TO FACILITATE THE RECORDING OF A MEMORANDUM THEREOF.


 


30.                                 BROKER’S COMMISSION.  LANDLORD AND TENANT
EACH AGREE TO BE RESPONSIBLE FOR BROKERAGE COMMISSIONS OR FINDER’S FEES IN
CONNECTION WITH THIS LEASE AS A RESULT OF ACTS OR AGREEMENTS BY EACH PARTY, AND
EACH PARTY AGREES TO INDEMNIFY THE OTHER AND HOLD IT HARMLESS FROM ANY AND ALL
LIABILITIES ARISING FROM ANY SUCH CLAIM (INCLUDING, BUT WITHOUT LIMITATION, THE
ACTUAL COSTS OF ATTORNEY FEES IN CONNECTION THEREWITH), SUCH AGREEMENT TO
SURVIVE THE TERMINATION OF THIS LEASE.


 


15

--------------------------------------------------------------------------------



 


31.                                 CAM; INSURANCE; TAXES REIMBURSEMENT. 
TENANT’S OBLIGATION UNDER THIS LEASE TO REIMBURSE LANDLORD FOR TENANT’S PRO-RATA
SHARE OF COMMON AREA MAINTENANCE, INSURANCE, AND REAL PROPERTY TAXES SHALL BE
PAID TO LANDLORD IN ACCORDANCE WITH THIS PARAGRAPH.  LANDLORD ESTIMATES THAT
TENANT’S ANNUAL PRO-RATA SHARE OF SUCH EXPENSES SHALL BE EQUAL TO $0.20/SQ. FT.
OF THE DEMISED PREMISES.  TENANT AGREES TO PAY ITS PRO-RATA SHARE THEREOF IN
ADVANCE IN TWELVE (12) EQUAL MONTHLY INSTALLMENTS, TOGETHER WITH THE PAYMENT OF
RENT.  IN THE EVENT THE AGGREGATE OF TENANT’S INSTALLMENTS DURING THE YEAR SHALL
BE LESS THAN THE AMOUNT OF SUCH EXPENSES DUE FROM TENANT, SUCH DEFICIENCY SHALL
BE PAID TO LANDLORD WITHIN THIRTY (30) DAYS AFTER DEMAND THEREOF. IN THE
ALTERNATIVE, LANDLORD SHALL CREDIT TENANT’S NEXT PAYMENT DUE WITH ANY
OVERPAYMENT ADJUSTMENT. LANDLORD SHALL PROVIDE TO TENANT ANNUALLY A COPY OF THE
TAX BILL AND A REASONABLY DETAILED BREAKDOWN OF THE PRO-RATION.  TENANT SHALL
HAVE THE RIGHT TO REQUEST DETAILED SUBSTANTIATION SATISFACTORY TO TENANT IN
TENANT’S SOLE DISCRETION OF ALL SUCH EXPENSES.  ANY PAYMENT NOT RECEIVED BY
LANDLORD WITHIN SUCH THIRTY (30) DAYS FROM THE INVOICE DATE SHALL ACCRUE
INTEREST OF 12% PER ANNUM UNTIL PAID IN FULL, PROVIDED THAT TENANT SHALL HAVE
THE RIGHT TO CONTEST SUCH INVOICE IN GOOD FAITH AND TO PAY ONLY SUCH AMOUNT AS
TENANT SHALL IN GOOD FAITH DEEM REASONABLE PENDING RESOLUTION OF THE DISPUTED
AMOUNT.  ANY AMOUNT SO WITHHELD BY TENANT SHALL ACCRUE INTEREST ONLY IN THE
EVENT AND TO THE EXTENT THAT SUCH CHARGES ARE DETERMINED BY AN AWARD OF
ARBITRATORS, OR BY THE JUDGMENT OF A COURT OF COMPETENT JURISDICTION, TO BE
REASONABLE AND PROPER.


 

Tenant’s pro-rata share shall be determined using a fraction, the numerator of
which is the gross square feet of the Demised Premises (100,000 sq. ft. –
subject to the remeasure described above) and the denominator of which is the
total gross square feet in the Project.

 


32.                                 RIGHT OF FIRST REFUSAL.  TENANT SHALL HAVE
THE FIRST RIGHT TO LEASE ANY ADDITIONAL WAREHOUSE SPACE CONTAINED WITHIN THE
BUILDING ON THE SAME TERMS AS OFFERED BY LANDLORD TO A PROSPECTIVE TENANT. 
LANDLORD SHALL GIVE TENANT WRITTEN NOTICE OF LANDLORD’S DESIRE TO RENT
ADDITIONAL SPACE IN THE BUILDING IN WHICH THE DEMISED PREMISES ARE LOCATED.  IF
TENANT DOES NOT PROVIDE WRITTEN NOTICE TO LANDLORD OF TENANT’S ELECTION TO RENT
ALL OF SUCH WAREHOUSE SPACE SO OFFERED BY LANDLORD WITHIN TEN (10) DAYS FROM THE
DATE TENANT RECEIVES LANDLORD’S NOTICE, OR IF LANDLORD AND TENANT ARE UNABLE TO
AGREE ON THE TERMS OF AN ADDENDUM TO THIS LEASE TO ADD SUCH ADDITIONAL WAREHOUSE
SPACE TO THIS LEASE WITHIN SUCH TEN (10) DAYS FROM THE DATE TENANT RECEIVES
LANDLORD’S NOTICE, TENANT SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT OF FIRST
REFUSAL AS TO SUCH ADDITIONAL WAREHOUSE SPACE.  IF TENANT FAILS TO PROVIDE THE
REQUIRED WRITTEN NOTICE OF ITS DESIRE TO RENT SUCH ADDITIONAL SPACE OR THE
PARTIES FAIL TO AGREE ON THE TERMS FOR THE RENTAL OF SUCH ADDITIONAL SPACE AS
HEREIN REQUIRED, LANDLORD SHALL BE PERMITTED TO LEASE SUCH ADDITIONAL SPACE TO
ANY TENANT OR NEW TENANT.


 


33.                                 TENANT’S ENVIRONMENTAL REPRESENTATIONS &
INDEMNIFICATION:


 


A.                                       TENANT HEREBY AGREES THAT ITS USE AND
ALTERATIONS OF THE DEMISED PREMISES SHALL COMPLY WITH ALL APPLICABLE LAWS,
RULES, ORDINANCES, AND REGULATIONS, INCLUDING PERMITS, DURING ITS POSSESSION;
AND TENANT WILL NOT STORE, RELEASE, OR DISPOSE (OR KNOWINGLY PERMIT THE STORAGE,
RELEASE, OR DISPOSAL OF) A HAZARDOUS SUBSTANCE (AS SUCH IS DEFINED IN
SUBSECTION B. BELOW) IN THE DEMISED PREMISES, EXCEPT FOR CLEANING SUPPLIES KEPT
AND USED IN THE NORMAL COURSE OF BUSINESS AND IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAW AND REGULATIONS.  TENANT DOES


 


16

--------------------------------------------------------------------------------



 


HEREBY AGREE TO INDEMNIFY AND HOLD LANDLORD HARMLESS OF, FROM, AND AGAINST, ALL
CLAIMS, ACTIONS, LIENS, DEMANDS, COSTS, EXPENSES, FINES AND JUDGMENTS (INCLUDING
REASONABLE LEGAL FEES AND COSTS) RESULTING FROM, OR ARISING OUT OF, TENANT’S
VIOLATION OF THIS PROVISION.


 


B.                                      DEFINITION OF HAZARDOUS SUBSTANCE:  THE
PARTIES ACKNOWLEDGE AND AGREE THAT FOR PURPOSES OF THIS PROVISION AND THE LEASE,
(A) THE TERM “HAZARDOUS SUBSTANCE(S)” SHALL MEAN AND INCLUDE ANY SUBSTANCE WHICH
IS OR CONTAINS: (I) ANY “HAZARDOUS SUBSTANCE” AS NOW OR HEREAFTER DEFINED IN THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980,
AS NOW OR HEREAFTER AMENDED (42 U.S.C. SECTION 9601 ET SEQ.) (“CERCLA”) OR ANY
REGULATIONS NOW OR HEREAFTER PROMULGATED UNDER CERCLA; (II) ANY “HAZARDOUS
WASTE” AS NOW OR HEREAFTER DEFINED IN THE RESOURCE CONSERVATION AND RECOVERY ACT
OF 1976, AS NOW OR HEREAFTER AMENDED (42 U.S.C. SECTION 6901 ET SEQ.) (“RCRA”)
OR ANY REGULATIONS NOW OR HEREAFTER PROMULGATED UNDER RCRA; (III) ANY SUBSTANCE
NOW OR HEREAFTER REGULATED BY THE TOXIC SUBSTANCES CONTROL ACT, AS NOW OR
HEREINAFTER AMENDED (15 U.S.C. SECTION 2601 ET SEQ.) (“TSCA”), OR ANY
REGULATIONS NOW OR HEREAFTER PROMULGATED UNDER TSCA; (IV) GASOLINE, DIESEL FUEL,
OIL OR OTHER PETROLEUM PRODUCTS OR DERIVATIVES OR FRACTIONS THEREOF; (V)
ASBESTOS OR ASBESTOS-CONTAINING MATERIALS IN ANY FORM, WHETHER FRIABLE OR
NON-FRIABLE; (VI) POLYCHLORINATED BIPHENYLS; (VII) RADON GAS; OR (VIII) ANY
OTHER SUBSTANCES, MATERIALS OR WASTES WHICH ARE NOW OR HEREAFTER REGULATED OR
CLASSIFIED OR CONSIDERED TO BE MUTAGENIC, CARCINOGENIC, RADIOACTIVE, HAZARDOUS
OR TOXIC UNDER ANY EXISTING OR FUTURE FEDERAL, STATE OR LOCAL LAW, STATUTE,
COURT DECISION, COMMON LAW, CODE, ORDINANCE, ORDER, RULE OR REGULATION RELATING
TO HAZARDOUS OR TOXIC SUBSTANCES, MATERIALS OR WASTES OR THE PROTECTION OF THE
ENVIRONMENT OR HUMAN HEALTH, INCLUDING WITHOUT LIMITATION ANY SUBSTANCE THE
PRESENCE OF WHICH ON, IN, UNDER OR IN THE VICINITY OF THE DEMISED PREMISES (A)
REQUIRES REPORTING, INVESTIGATION OR REMEDIATION, (B) CAUSES OR THREATENS TO
CAUSE A NUISANCE ON OR TO THE DEMISED PREMISES, THE WAREHOUSE COMPLEX, OR TO ANY
OTHER PROPERTY IN THE VICINITY THEREOF, OR POSES OR THREATENS TO POSE A HAZARD
TO THE HEALTH OR SAFETY OF PERSONS ON OR IN THE VICINITY OF THE DEMISED PREMISES
OR THE WAREHOUSE COMPLEX; OR (C) WHICH, IF RELEASED, EMANATED OR MIGRATED FROM
THE NON-DEMISED PREMISES AREA OF THE WAREHOUSE COMPLEX, COULD CONSTITUTE A
TRESPASS; AND (B) THE TERM “ENVIRONMENTAL LAWS” SHALL MEAN AND INCLUDE CERCLA,
RCRA, TSCA AND ALL OTHER FEDERAL, STATE AND LOCAL LAWS, STATUTES, COURT
DECISIONS, COMMON LAW, CODES, ORDINANCES, ORDERS, RULES AND REGULATIONS RELATING
TO HAZARDOUS SUBSTANCES OR THE PROTECTION OF THE ENVIRONMENT OR HUMAN HEALTH, AS
SAME NOW EXIST AND AS HEREAFTER ADOPTED, PROMULGATED AND AMENDED.


 


34.                                 MISCELLANEOUS.


 


A.                                       ENTIRE AGREEMENT.  THIS LEASE CONTAINS
THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND CANNOT BE CHANGED OR TERMINATED
ORALLY BUT ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES.


 


17

--------------------------------------------------------------------------------



 


B.                                      ATTORNEYS’ FEES.  IN THE EVENT OF ANY
LITIGATION OR ARBITRATION BETWEEN THE PARTIES ARISING OUT OF THIS LEASE, OR IN
CONNECTION WITH THE DEMISED PREMISES, THE PREVAILING PARTY SHALL BE ALLOWED ALL
REASONABLE ATTORNEYS’ FEES, AND ALL COURT COSTS AND INCIDENTAL EXPENSES INCURRED
OR EXPENDED IN SUCH LITIGATION OR ARBITRATION, TO BE RECOVERED AS PART OF THE
COSTS ASSESSED IN SUCH ACTION.


 


C.                                       GOVERNING LAW/JURISDICTION/VENUE.  THIS
LEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF INDIANA.  THE PARTIES CONSENT TO THE JURISDICTION AND PREFERRED VENUE
OF WELLS COUNTY, INDIANA FOR ANY LEGAL ACTION COMMENCED UNDER THIS LEASE.


 


D.                                      BINDING AGREEMENT.  THE AGREEMENTS,
TERMS, COVENANTS, AND CONDITIONS HEREIN SHALL BIND AND INURE TO THE BENEFIT OF
LANDLORD AND TENANT AND THEIR RESPECTIVE PARENT COMPANIES, LEGAL
REPRESENTATIVES, SUCCESSORS, AND, EXCEPT AS OTHERWISE PROVIDED HEREIN, THEIR
ASSIGNS.


 


E.                                       FORCE MAJEURE.  IN THE EVENT THAT
EITHER PARTY HERETO SHALL BE DELAYED OR HINDERED IN OR PREVENTED FROM THE
PERFORMANCE OF ANY ACT REQUIRED UNDER THIS LEASE BY REASON OF MATERIALLY ADVERSE
WEATHER CONDITIONS (DEFINED AS A CATASTROPHIC EVENT AND/OR SUCH SEVERE ADVERSE
WEATHER AS NOT REASONABLY FORESEEABLE TO THE PERFORMING PARTY), STRIKES,
LOCKOUTS, LABOR TROUBLES, FAILURE OF POWER, RESTRICTIVE GOVERNMENTAL LAWS OR
REGULATIONS, RIOTS, INSURRECTIONS, ACTS OF WAR, OR OTHER REASONS OF A LIKE
NATURE NOT THE FAULT OF THE PARTY DELAYED IN PERFORMING WORKS OR DOING ACTS
REQUIRED UNDER THE TERMS OF THIS LEASE, THEN PERFORMANCE OF SUCH ACT SHALL BE
EXTENDED FOR A PERIOD EQUIVALENT TO THE PERIOD OF SUCH DELAY, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN TO THE CONTRARY.  THE PROVISIONS OF THIS
SECTION SHALL NOT (A) BE APPLICABLE TO DELAYS RESULTING FROM THE INABILITY OF A
PARTY TO OBTAIN FINANCING OR TO PROCEED WITH ITS OBLIGATIONS UNDER THIS LEASE
BECAUSE OF A LACK OF FUNDS; (B) DELAY OR POSTPONE ANY OF THE RIGHTS SPECIFICALLY
GRANTED TO TENANT TO TERMINATE THIS LEASE; OR (C) BE APPLICABLE TO EITHER
PARTY’S PERFORMANCE OF ITS RESPECTIVE FINANCIAL OBLIGATION PURSUANT TO THE TERMS
OF THE LEASE.


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on the day
and year first above set forth.

 

WESTLAND PARK, LLC

 

POORE BROTHERS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Robert W. Troxel

 

 

 

 

Title:

 

Title: Manager

 

 

 

 

 

“Landlord”

 

“Tenant”

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Depiction of Demised Premises

 

(See site plan and Architect’s drawings dated May 12, 2003, as prepared by WKM &
Associates
and the attached building specifications)

 

--------------------------------------------------------------------------------